 Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 1 of 7 PageID #: 98




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

STEVEN PAUL DULA,

              Plaintiff,

       v.                                   : Civ. No. 19-2243-LPS

CLAIRE DEMATTEIS, et al.,

              Defendants.




Steven Paul Dula, Sussex Commuruty Correctional Center, Georgetown, Delaware. Pro Se Plaintiff.




                               MEMORANDUM OPINION




October 6, 2020
Wilmington, Delaware
         {/v' �
     Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 2 of 7 PageID #: 99



    -f
ST�U.S. District Judge:

I.       INTRODUCTION

         Plaintiff Steven Paul Dula ("Plaintiff') was an inmate at the J runes T. Vaughn Correctional

Center (''.JTVCC") in Smyrna, Delaware at the time he filed this action pursuant to 42 U.S.C.§

1983. 1 (D.I. 1) Plaintiff appears prose and has paid the filing fee.2 The Court proceeds to review

and screen the Complaint pursuant to 28 U.S.C.§ 1915A(a).

II.      BACKGROUND

         Plaintiff alleges that he is disabled by reason of his inability to lift or pull anything over five

pounds, diagnoses of ADD (z:e., attention deficit disorder) and depression, and an inability to read

beyond the fifth-grade level. (D.I. 1 at 15) Current Delaware Department of Correction Rule 7.2

("Rule 7.2"), effective August 26, 2019, establishes an accurate and consistent system for recording

and reporting statutory and meritorious good time credits. See https:/ /doc.delaware.gov/assets/

documents/policies/policy_7-2.pdf. Plaintiff alleges that Policy 7.2 dated February 13, 2018,3 which

apparently is similar to current Policy 7.2, violated his rights by reason of discrimination under Title

II of Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12132; Section 504 of the Rehabilitation

Act ("Rehab Act"), 29 U.S.C.§ 794(b); and the Equal Protection Clause under 42 U.S.C.§ 1983,

because it precludes him from participating in education and work progrruns due to his disability




1
  In August 2020, Plaintiff notified the Court of a change of address, stating that he is now on work
release. (D.I. 11) When bringing a§ 1983 claim, a plaintiff must allege that some person has
deprived him of a federal right, and that the person who caused the deprivation acted under color of
state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

2
  Section 1915A(b )(1) is applicable to all prisoner lawsuits regardless of whether the litigant paid the
fee all at once or in installments. See Stringer v. Bureau ofPrisons, FederalAgency, 145 F. App'x 751, 752
(3d Cir. 2005).

3
 The Complaint cites to portions of Policy 7.2, effective February 13, 2018, but it does not contain a
complete copy of it. (See D.I. 1 at 13-14)

                                                      1
    Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 3 of 7 PageID #: 100




and, thus, he is unable to earn meritorious good time4 (that allows offenders to reduce their sentence

by five days per month for working and/ or participating in education programs offered at JTVCC).

(D.I. 1 at 5) Plaintiff alleges the violations occurred from September 13, 2019 through December 9,

2019, the date he filed the complaint. (D.I. 1 at 5)

         Plaintiff alleges that he "requested a job by asking each unit sergeant to place [his] name on

the employment list   O, he told them about [his] disability, and have [sic] never been call[ed] to
work." (Id. at 6) Plaintiff also alleges that the unit counselor placed his name in the work pool for a

job, and he was not called. (Id.) With regard to educational and vocational programs, Plaintiff

alleges that he does not read at the minimum required reading levels. 5 (Id. at 7)

         Plaintiff alleges Defendant Commissioner Claire DeMatteis ("DeMatteis") violated his rights

by enacting or implementing Policy 7.2 knowing it violated Plaintiff's rights; that Defendant Warden

Dana Metzger ("Metzger") violated his rights by applying Policy 7.2; that Defendant Linda Martin

("Martin"), manager of centtal offender records for the Delaware Department of Correction

("DOC"), applies good time; and that Defendant Sandra Waldee ("Waldee"), the JTVCC education

supervisor, removes offenders from education programs to stop the award of good time to

offenders with learning disabilities. (D.I. 1 at 6)

         Plaintiff seeks injunctive relief, good time credits to reduce his sentence, placement on level

three probation, and compensatory damages.' (Id. at 9-10)


4
 Meritorious good time is earned by an offender for participation in education, rehabilitation, work
or other programs and successful completion of designation programs. See Rule 7.2 at ,i VI.A.2.

5
 Plaintiff states that an inmate must have a current placement test on file before enrollment in any
education class. (D.I. 1 at 7) Plaintiff does not indicate whether he has taken a placement test or if
he has a placement test on file but it seems he has not, given his statement in a grievance he
submitted that it is his understanding the education department would test him and if he did not
pass the test after three times, he would be removed from any educational program. (Id. at 15-16)

A claim challenging the "fact or duration" of a sentence is typically filed as a habeas petition.
6

Plaintiff's complaint seems to be a combined civil rights complaint and petition for habeas relief,

                                                      2
 Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 4 of 7 PageID #: 101




III.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening provisions of

28 U.S.C. § 1915A(b) if"the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief." Ball v.

Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 42 U.S.C. § 1997e (prisoner actions brought with

respect to prison conditions). The Court must accept all factual allegations in a complaint as true

and take them in the light most favorable to a prose plaintiff. See Phillips v. County ofAllegheny, 515

F.3d 224,229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, "however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers." Erickson, 551 U.S. at 94

(citations omitted).

        A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020); see also Grayson v. May view State Hosp., 293 F.3d 103, 112 (3d

Cir. 2002). "Rather, a claim is frivolous only where it depends 'on an "indisputably meritless legal

theory" or a "clearly baseless" or "fantastic or delusionaf' factual scenario."' Dooley v. Wetzel, 957

F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915A(b)(1) is identical to the legal standard used when deciding Rule 12(6)(6) motions. See

Tourscherv. McCullough, 184 F.3d 236,240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(6)(6) standard

to dismissal for failure to state claim under§ 1915(e)(2)(B)). However, before dismissing a

complaint or claims for failure to state a claim upon which relief may be granted pursuant to the



given that he seeks injunctive relief, early release from prison, and compensatory damages. The
Court does not consider any claims for habeas relief to the extent that is what Plaintiff seeks.
Plaintiff's remedy with respect to that portion of his claims is to file a separate action habeas relief
See e.g., Briley v. Warden Fort Dix FCI, 703 F. App'x 69, n.2 (3d Cir. 2017).
                                                    3
 Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 5 of 7 PageID #: 102




screening provisions of 28 U.S.C. § 1915A, the Court must grant a plaintiff leave to amend his

Complaint, unless amendment would be inequitable or futile. See Grayson, 293 F.3d at 114.

        A complaint may be dismissed only if,accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations "could not raise a claim of entitlement to relief." Bel/At/. Corp. v. Twombly, 550

U.S. 544, 558 (2007). Though "detailed factual allegations" are not required, a complaint must do

more than simply provide "labels and conclusions" or "a formulaic recitation of the elements of a

cause of action." Davis v. Abington Mem'! Hosp., 765 F.3d 236,241 (3d Cir. 2014) (internal quotation

marks omitted). In addition, a complaint must contain sufficient factual matter, accepted as true,to

state a claim to relief that is plausible on its face. See Williams v. BASF Catalysts LLC, 765 F.3d 306,

315 (3d Cir. 2014) (citingAshcroftv. Iqbal, 556 U.S. 662,678 (2009) and Twombly, 550 U.S. at 570).

Finally, a plaintiff must plead facts sufficient to show that a claim has substantive plausibility. See

Johnson v. City ofShelby, 574 U.S. 10 (2014). A complaint may not be dismissed for imperfect

statements of the legal theory supporting the claim asserted. See id.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency

of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions,are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at 679

(citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a "context-specific task

that requires the reviewing court to draw on its judicial experience and common sense." Id.




                                                    4
 Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 6 of 7 PageID #: 103




IV.     DISCUSSION

        Although the Due Process Clause does not guarantee the right to earn good time credits, see

Abdul-Akbar v. Department of Corr., 910 F. Supp. 986, 1003 (D. Del. 1995), effd, 111 F.3d 125 (3d Cir.

1997) (table), an inmate may not be precluded from programs designed to earn good time credits by

reason of a disability. Plaintiffs claims rely in part upon Title II of the ADA and the Rehab Act.

Both require public entities, including state prisons, to provide, in all of their programs, services, and

activities, a reasonable accommodation to individuals with disabilities. See Furgess v. Pennsylvania Dep't

of Cot1"., 933 F.3d 285, 287(3d Cir. 2019).   Title II of the ADA applies to state prisons and programs

that conferred benefits on inmates, including the opportunity to obtain an earlier release on parole.

See Pennsylvania Dep't of Corr. v. Yeskry, 524 U.S. 206, 209-11 (1998) (Petitioner stated claim under

Title II of ADA when he alleged he was excluded discriminatorily from prison work program due to

his medical condition, where completion of program would have led to his release on parole); Kogut

v. Ashe, 592 F. Supp. 2d 204, 206-08 (D. Mass. 2008) (inmate may not be barred under Title II of

ADA from work programs that may have effect of reducing sentence).

        Plaintiff also attempts to raise an Equal Protection claim. To state an Equal Protection

claim, Plaintiff must demonstrate that he was treated adversely compared to other similarly-situated

individuals. See Engquist v. Oregon Dep't ofAgric., 553 U.S. 591 (2008).

        Plaintiff has failed to state claims under any of his proposed theories. First, it is far from

clear that Plaintiff has named the proper defendants. In addition, the Complaint fails to allege any

conduct by any named Defendant that led to the denial of a work assignment or entry into any

educational programs. The Complaint does not indicate when Plaintiff applied for any job

assignments or who denied him any job assignment that he sought. With regard to educational

programs, the allegations suggest that Plaintiff never enrolled in any vocational or education




                                                     5
 Case 1:19-cv-02243-LPS Document 12 Filed 10/06/20 Page 7 of 7 PageID #: 104




program based upon the belief that he could not meet the requirements of the placement test.

Finally, the Complaint does not refer to inmates who are similarly situated to Plaintiff.

        Given these pleading deficiencies, the Complaint will be dismissed for failure to state claims

upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff will be given leave

to file an amended complaint. See Chestnut v. Finck, 722 F. App'x 115, 118 (3d Cir. 2018) ("[W]e are

mindful to give a liberal construction to pro se pleadings, particularly in civil rights cases where

plaintiffs should generally be afforded leave to amend.") (internal citations omitted).

V.      CONCLUSION

        For the above reasons, the Court will dismiss the Complaint for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff will be given leave to file

an amended complaint.

        An appropriate Order will be entered.




                                                     6
